Citation Nr: 1045679	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO. 08-08 331	)	DATE
	)
	)

On appeal from the
Department of  Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection for bilateral varicose veins.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The  Veteran served on active duty from November 1951 to November 
1953.

This appeal comes before the Board of  Veterans' Appeals (Board) 
from a September 2007 rating decision of the Department of  
Veterans Affairs (VA) Regional Office (RO) in December 2008. The 
appeal was remanded for additional development in January 2009, 
February 2010, and July 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A Board decision of April 2005 which denied the  Veteran's 
claims of entitlement to service connection for bilateral 
varicose veins was a final decision.

2. The  Veteran has submitted new evidence of treatment and 
current level of disability for bilateral varicose veins, but it 
is not related to an unestablished fact necessary to substantiate 
the claim.


CONCLUSION OF LAW

New and material evidence pertinent to the claim of entitlement 
to service connection for bilateral varicose veins has not been 
presented and the claim cannot be reopened. See 38 U.S.C.A. § 
5108 (West 2002), 38 C.F.R. § 3.156(a) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

1. Notify

As provided for by the  Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of  Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010). 

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the notice requirements of the VCAA apply to all five elements 
of a service-connection claim, including: (1)  Veteran status; 
(2) existence of a disability; (3) a connection between the  
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability, notice of the evidence 
required to substantiate a claim for service connection must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

A  Veteran attempting to reopen a previously adjudicated claim 
must be notified of the elements of his claim and of the 
definition of "new and material evidence." Notice must be given 
of precisely what evidence would be necessary to reopen his 
claim, depending upon the basis of any previous denial of the 
claim. See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the RO. Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation." 

Rather, such notice errors may instead be cured by issuance of a 
fully compliant notice, followed by readjudication of the claim. 
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect). 

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of a letter sent to the  Veteran 
in June 2009 that fully addressed all notice elements. It also 
explained when and why the  Veteran's claim was previously denied 
and explained the definition of new and material evidence. The 
letter informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence. The  Veteran was also advised as to disability 
evaluations and effective dates in May 2008.

2. Assist

In addition, the duty to assist the  Veteran to develop the claim 
is fulfilled. VA has a duty to assist the  Veteran in the 
development of the claim. This duty includes assisting the  
Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the  Veteran. See Bernard v. Brown, 4 Vet. App. 384 
(1993). The RO has obtained and the  Veteran has submitted VA and 
private treatment records. The  Veteran was afforded a VA medical 
examination in March 2009. Significantly, neither the  Veteran 
nor his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained. Hence, no further notice or assistance to the  Veteran 
is required to fulfill VA's duty to assist the  Veteran in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The record establishes the  Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims. See 
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006). All 
requirements of the duty to notify the  Veteran and the duty to 
assist the  Veteran are met.

New and Material Evidence

A claim that has been denied, and not appealed, will not be 
reopened. See 38 U.S.C.A. §§ 7104(b), 7105(c), 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a). The exception to this rule 
provides that if new and material evidence is presented or 
secured with respect to the disallowed claim, the Secretary shall 
reopen the claim and review the former disposition of the claim. 
See 38 U.S.C.A. § 5108, 38 C.F.R. § 3.156.

"New evidence" means existing evidence not previously submitted 
to agency decisionmakers. "Material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim. See 38 C.F.R. § 3.156. When determining 
whether a claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed. See Justus v. Principi, 3 
Vet. App. 510 (1992).

This claim was previously denied in an April 2005 Board decision 
as there was no evidence of varicose veins in service or a 
medical nexus relating current varicose veins to service. 
Previously considered evidence included private and VA medical 
records and VA examinations which did not include an opinion on 
the etiology of the varicose veins. It included statements from 
the  Veteran explaining that he had leg problems in service and 
he believes that these leg problems were the beginning of 
varicose veins. It also included an August 2000 letter from a 
private provider describing varicose veins as secondary to 
"service related injuries." This letter was not found 
persuasive in the April 2005 Board decision.

Evidence since the April 2005 decision includes a December 2008 
hearing, at which time the  Veteran testified that he had 
varicose veins in service and continually since service. It also 
consists of other statements from the  Veteran making the same 
contention. As the  Veteran made these same contentions prior to 
the April 2005 decision, this evidence is not considered "new."

Additional evidence submitted since the April 2005 decision 
includes private and VA medical records and an August 2007 VA 
examination of the feet. The evidence consists of a March 2009 VA 
examination, in which the examiner opined that varicose veins 
were not shown in the service treatment records and were 
unrelated to service. This evidence was not previously submitted, 
and is therefore "new."

While the  Veteran currently has a diagnosis of varicose veins, 
this new evidence still fails to show that the  Veteran had 
varicose veins in service. No new evidence relating to the  
Veteran's varicose veins during service has been submitted. The 
evidence also fails to show a nexus between the  Veteran's 
current varicose veins and service. This is the kind of evidence 
that would be required in order to reopen and consider the claim 
on the merits.  While the  Veteran clearly believes his varicose 
veins are related to service, his testimony alone, without the 
support of a medical opinion as to diagnosis and causation, is 
not sufficient evidence of a medical nexus. Jones v. Brown, 7 
Vet. App. 134, 137 (1994), Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992). Therefore, the newly submitted evidence 
cannot be considered "material." New and material evidence has 
not been submitted, and the claim for service connection for 
bilateral varicose veins cannot be reopened.




ORDER

No new and material evidence having been submitted, the claim for 
service connection for bilateral varicose veins is not reopened.



____________________________________________
MARJORIE A. AUER
 Veterans Law Judge, Board of  Veterans' Appeals


 Department of  Veterans Affairs


